Citation Nr: 1721143	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-03 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability

2. Entitlement to service connection for a cervical spine disability

3. Entitlement to service connection for cervical radiculopathy, claimed as pain in the left arm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions of the Department of Veteran Affairs (VA) Indianapolis Regional Office (RO) that denied service connection.

The Veteran has requested that this case be advanced on the docket (AOD) due to financial hardship. See 38 U.S.C.S. § 7107(a)(2); 38 C.F.R. § 20.900(c)(appeals must be considered in docket number order, but may be advanced if sufficient cause, including severe financial hardship, is shown).  In this case, the Veteran has submitted evidence demonstrating severe financial hardship and, accordingly, the appeal will be advanced on the docket.


FINDINGS OF FACT

1.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has spondylolisthesis of the lumbar spine as a result of active military service.

2.  The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has degenerative disc disease of the cervical spine as a result of active military service.

3. The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has left arm radiculopathy, as secondary to his cervical spine disability.
CONCLUSIONS OF LAW

1.  Criteria for service connection for spondylolisthesis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. Criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3. Criteria for service connection for left arm radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.S. §§ 1110, 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence. 38 U.S.C.S. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection can also be established on a secondary basis where the record shows (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the services connected disability and the current disability. 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).

Initially, the Board notes that the Veteran has current disabilities of spondylolisthesis of the lumbar spine, degenerative disc disease (DDD) of the cervical spine, and left arm radiculopathy.  The remaining determination is whether the record demonstrates the second and third elements of service connection.  Upon review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran had an in-service injury and a nexus exists between his current disabilities and any in-service injury.

With regard to an in-service injury or event, the Board also notes that the Veteran's military service records and service treatment records from 1986 to 1992 could not be located.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

While the Veteran's available service treatment records reveal no definitive evidence of an in-service injury or event related to the Veteran's claimed disabilities, the Veteran has submitted lay statements attesting to an in-service motor vehicle accident (MVA) in 1998, as well as significant weight-bearing activities which caused him to seek medical treatment in-service.  

In statements submitted in April, June, September, and November 2009, as well as during his September 2016 hearing testimony, the Veteran discussed the factors he believes are responsible for his current disability.  The Veteran has consistently reported that during his active service he was a recruiter in Montana when he was involved in a serious MVA where the car rolled and the force was strong enough to pop the tires off the rims.  The Veteran stated he was treated at a clinic on the Cheyenne reservation and had to wear a neck brace for at least two months.  The Veteran also reported that sometime in 1986 he sought treatment at Fort Lewis for back spasms and was noted to have an extra disc and degenerative symptoms at that time.  Lastly, the Veteran reported that during his active service he was assigned to a missile unit and had to carry at least 100 pounds, a portion of this weight on his back, and march between 12 to 20 miles on a regular basis as part of his responsibilities.  

In January 2010, the Veteran's spouse submitted a statement indicating that in the summer of 1988 the Veteran was in an MVA and had to wear a neck brace for two months.  In February 2010, and October 2015, the Veteran's former commanding officer submitted a statement indicating that in summer 1988 he was called to Lame Deer to render aid to the Veteran after an MVA.  Upon the commanding officer's arrival, the Veteran had already been treated at a clinic and was wearing a neck brace and seemed to be in pain.  The commanding officer was informed that the Veteran was involved in a "rollover auto accident while driving a GSA car."  The commanding officer goes on the state that upon returning to Billings, the Veteran complained of neck and back pain for about one year.  The Board notes that two statements were submitted from the commanding officer, one indicating the accident occurred in 1987and the other indicating the accident occurred in 1988.  The Board has resolved this inconsistency in favor of the Veteran, as the Veteran has consistently reported that the MVA occurred in summer 1988.  Moreover, either time would place the motor vehicle accident during the Veteran's period of active duty.

With regard to the nexus element between the Veteran's current disabilities and his military service, the Veteran submitted medical opinions from two private physicians indicating a relationship between the Veteran's current disabilities and his active service.

In December 2009 and January 2012, Dr. Khairi indicated he previously treated the Veteran for lytic spondylolisthesis.  Dr. Khairi stated that the Veteran's reported activities during service and the MVA "more than likely played a major role in the accelerated degeneration of the Veteran's lumbar spine and contributed to his nerve damage and lytic spondylolisthesis becoming symptomatic."

In January 2010, the Veteran received an EMG to evaluate his left upper and extremities.  Test results were noted to be abnormal.  Test results noted evidence of subacute to chronic left C7/C8 radiculopathy as well as chronic left L5/S1 radiculopathy.  There was no evidence of polyneuropathy or compressive neuropathy in the left arm or leg. 

In August 2015, Dr. Tolliver indicated that she had treated the Veteran for approximately 7 years at the VA Medical Center in Indianapolis and had a clear memory of treatment from that time.  Dr. Tolliver stated the Veteran experienced DDD at a much earlier age than expected.  Dr. Tolliver opined that, "it is at least 51% probability (and probably much higher) that Veteran's service related activities caused premature aging of his spine and his subsequent back problems."

Upon review of the record, the Board affords the opinions of Drs. Khairi and Tolliver great probative weight.  These opinions are offered based on direct knowledge of the Veteran's medical history and consideration of the Veteran's assertions, which the Board finds to be credible.  Additionally, the opinions provide specific conclusions and precise reasons for the statements. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the October 2009 VA examiner found that the Veteran's in-service diagnosis of low back strain was not related to his current back condition.  The October 2009 opinion is afforded less weight, because the examiner did not address the Veteran's competent, credible accounts of the in-service MVA, or in-service weight-bearing activities.  Additionally, the examiner did not address the missing medical and service records and what impact, if any, their absence had on the opinion.  

Under these circumstances, the Board finds that the Veteran's competent report of the in-service MVA and his detailed report about weight-bearing activities constitute sufficient evidence of an in-service injury or event.  Additionally, the Board finds that the nexus opinions of Drs. Khairi and Tolliver form the necessary connection between his in-service injury and current disabilities.  Accordingly, service connection is warranted, and the Veteran's claims for spondylolisthesis of the lumbar spine and DDD of the cervical spine are granted.  

With regard to the elements of secondary service connection, the Board has previously acknowledged that the Veteran has a current disability of left arm radiculopathy.  Additionally, the Board has found the Veteran service connected for his spondylolisthesis of the lumbar spine and DDD of the cervical spine.  The remaining determination is whether the record demonstrates a nexus between the current disability and the service-connected disabilities.  The nexus opinion of Dr. Khairi along with the January 2010 EMG report form the necessary connection between the Veteran's current left arm radiculopathy disability and his service connected cervical spine disability.  Accordingly, secondary service connection is warranted, and the Veteran's claim for left arm radiculopathy, secondary to service-connected DDD of the cervical spine is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.

Service connection for cervical radiculopathy, claimed as pain in the left arm is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


